t c memo united_states tax_court helen c hopkinson petitioner v commissioner of internal revenue respondent docket no filed date helen c hopkinson pro_se david delduco for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in and penalties on petitioner's federal income taxes as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in the instant case the issues we must decide are whether amounts paid to petitioner or on her behalf by her former husband peter s hopkinson and excluded by petitioner from her gross_income on her income_tax returns for the years in issue are includable in her gross_income as alimony and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for the years in issue findings_of_fact some of the facts and certain exhibits have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated by reference and are found as facts in the instant case at the time she filed the petition in the instant case petitioner resided in alpharetta georgia on date in anticipation of divorce petitioner and her former husband entered into a settlement agreement settlement agreement the relevant parts of the settlement agreement provide alimony alimony a amount husband shall pay to wife as alimony for her support and maintenance the sum of five thousand dollars dollar_figure per month commencing on date this amount shall be paid through and including date at which time it shall be reduced to the sum of four thousand dollars dollar_figure per month through and including date c duration alimony payments shall cease in the event of wife's death husband's death or wife's remarriage d tax treatment of alimony payments said payments shall be deductible by husband on any federal or state tax_return commencing in the year and continuing each year that alimony is paid pursuant to internal_revenue_code regulations and wife agrees and acknowledges she shall include this sum as income on any federal or state_income_tax return that she executes both parties further agree from this time forward not to assert a position in the preparation and filing of their tax returns whether singly or jointly with another inconsistent with the terms and provisions of this paragraph wife's education expense sec_5 wife's education expenses husband shall pay to wife all expenses for wife to complete a four year college degree to include only the actual tuition books laboratory fees and matriculation fees activity fees and other fees charged by the institution selected by wife which is presently oglethorpe university of georgia in atlanta he shall pay these expenses directly to the institution or other institution she may transfer or attend if possible not later than five days after being presented by wife with evidence of the amount due and grades from the prior semester if certain expenses cannot be paid directly to the institution and wife pays them then husband shall be responsible for reimbursement of any expenses paid_by wife within ten days after wife has presented him with a canceled check or receipt evidencing her payment such obligation shall not exceed the sum of forty four thousand eight hundred dollars dollar_figure husband's obligation shall not be terminated in the event wife chooses to attend college on a part time basis but will terminate after the summer quarter of husband's obligation shall also continue only so long as wife maintains an average of c or better as defined by the institution which she attends the husband shall pay the wife dollar_figure toward the current semester's costs contemporaneous with the execution of this agreement attorneys' fee sec_11 attorneys' fees husband shall pay to wife twenty four thousand dollars dollar_figure as attorneys fees which is calculated in wife's alimony payment of five thousand dollar_figure per month for two years in addition husband shall pay to the wife's attorneys the sum of dollar_figure as non-alimony at the time this agreement is executed plus dollar_figure as additional alimony on or before date from any bonus he may receive each party shall be responsible thereafter for payment of his or her own attorneys' fees on date the superior court of dekalb county georgia entered petitioner's final judgment and decree of divorce divorce decree which incorporated the settlement agreement during the following amounts were received from or paid on petitioner's behalf by her former husband dollar_figure dollar_figure per month for months as reimbursement for attorney's_fees dollar_figure to reimburse her for tuition and college expenses she paid personally and dollar_figure paid as tuition to oglethorpe university during the following amounts were received or paid on petitioner's behalf by her former husband dollar_figure dollar_figure per month for months as reimbursement for attorney's_fees dollar_figure to reimburse her for tuition and college expenses which she paid personally and dollar_figure paid as tuition to oglethorpe university the payments described above were received directly by petitioner or paid on her behalf in cash or by check and were paid pursuant to the divorce decree and settlement agreement during the years in issue petitioner did not live in the same household as her former husband and did not file a joint income_tax return with her former husband on date petitioner filed a form_1040 for taxable_year for the taxable_year petitioner timely filed a form_1040 on date respondent issued two notices of deficiency determining unreported income in the amounts of dollar_figure for taxable_year and dollar_figure for taxable_year by stipulation respondent conceded a portion of the deficiency as determined in the statutory_notice_of_deficiency the amount unreported income remaining in dispute for is dollar_figure which includes dollar_figure paid_by petitioner's former husband as attorney's_fees pursuant to paragraphs dollar_figure and dollar_figure of the settlement agreement and dollar_figure paid_by petitioner's former husband as tuition pursuant to paragraph dollar_figure of the settlement agreement the dollar_figure tuition payment includes dollar_figure paid as tuition directly to oglethorpe university on behalf of petitioner and dollar_figure paid to petitioner to reimburse her for tuition and college expenses she paid personally the amount of unreported income remaining in dispute for taxable_year is dollar_figure which includes dollar_figure paid_by petitioner's former husband as attorney's_fees pursuant to paragraphs dollar_figure and dollar_figure of the settlement agreement and dollar_figure paid as tuition pursuant to paragraph dollar_figure of the settlement agreement the dollar_figure tuition payment includes dollar_figure paid as tuition directly to oglethorpe university on behalf of petitioner and dollar_figure paid to petitioner to reimburse her for tuition and college expenses she paid personally respondent further determined that petitioner was liable pursuant to sec_6662 for an accuracy-related_penalty in the amount of dollar_figure for taxable_year and dollar_figure for taxable_year on brief respondent concedes that for both years in issue petitioner is only liable for the accuracy-related_penalty pursuant to sec_6662 on the dollar_figure of unreported alimony income opinion sec_71 provides in pertinent part sec_71 alimony and separate_maintenance payments a general_rule --gross income includes amounts received as alimony or separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony or separate_maintenance payments means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment 1s made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse e exception for joint returns --this section and sec_215 shall not apply if the spouses make a joint_return with each other the educational expenses paid_by petitioner's former husband to petitioner and to oglethorpe university tuition payments satisfy all of the requirements of sec_71 for inclusion of the tuition payments in gross_income the tuition payments were made by check which is a cash_equivalent see sec_1 t 6b temporary income_tax regs q a-5 fed reg date the tuition payments were received by petitioner or on her behalf pursuant to paragraph dollar_figure of the settlement agreement that was incorporated into the divorce decree see sec_1_71-1 6b temporary income_tax regs q a-6 fed reg date the settlement agreement does not designate the tuition payments as amounts which are not includable in petitioner's gross_income for federal tax purposes at the time the tuition payments were made petitioner and her former husband lived in separate households the tuition payments terminate on the death of petitioner because they are contingent on petitioner's attending school and petitioner and her former husband did not file joint returns for the taxable years in issue similarly the amounts paid to petitioner as reimbursement for attorney's_fees attorney's_fees payments satisfy the requirements of sec_71 for inclusion of the attorney's_fees payments in gross_income the attorney's_fees payments were made by cash or check the attorney's_fees payments were received by petitioner pursuant to paragraphs dollar_figure and dollar_figure of the settlement agreement that was incorporated into the divorce decree the settlement agreement does not designate the attorney's_fees payments as amounts which are not includable in petitioner's gross_income for federal tax purposes on the contrary paragraph dollar_figure of the settlement agreement specifically provides that the attorney's_fees payments are to be part of the alimony paid to petitioner moreover paragraph d of the settlement agreement provides that petitioner will include the payments designated as alimony in her gross_income at the time the payments were made petitioner and her former husband lived in separate households paragraph c of the settlement agreement provides that payment of all alimony payments ceases upon petitioner's death and petitioner and her former husband did not file joint returns for the taxable years in issue petitioner argues that she properly excluded the payments in issue from her gross_income because they were intended by the parties to be a property settlement and not alimony prior to payments were characterized as alimony or as property settlement by considering all of the surrounding facts and circumstances see 77_tc_1275 during congress enacted the deficit_reduction_act_of_1984 defra publaw_98_369 99_stat_494 effective for divorce and separation agreements entered into after date the house_committee_on_ways_and_means in its report on h_r 98th cong 1st sess explained the reason for the enactment of defra sec_422 as follows the committee believes that the present law definition of alimony is not sufficiently objective x x the committee believes that a uniform federal standard should be set forth to determine what constitutes alimony for federal tax purposes this will make it easier for the internal_revenue_service the parties to a divorce and the courts to apply the rules to the facts in any particular case and should lead to less litigation the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements xk kek h rept part pincite the settlement agreement in the instant case was entered into after date consegquently the appropriate inquiry is not whether the payments made pursuant to the settlement agreement were alimony or property settlement based on all the facts and circumstances rather if the payments fulfill the requirements of sec_71 they are to be considered alimony and must be included by the payee spouse in gross_income as we concluded above both the tuition payments and the attorney's_fees payments fulfill the requirements of sec_71 for inclusion of such payments in gross_income consequently we hold that petitioner must include those payments in gross_income for the years in issue petitioner further argues that the requirements of sec_71 d are not met because pursuant to georgia law the payments she received from her former husband are lump-sum alimony and therefore the obligation to continue making payments does not cease upon petitioner's death the georgia supreme court has held that if the words of the documents creating the obligation state the exact amount of each payment and the exact number of payments to be made without other limitations conditions or statements of intent the obligation is one for lump-sum alimony payable in installments winokur v winokur s e 2d ga the obligation to pay lump-sum alimony in installments does not terminate with the death of either party see id pincite the settlement agreement in the instant case does not state the amount or the exact number of tuition payments that petitioner's former husband is required to make the settlement agreement merely provides that the tuition payments cannot exceed dollar_figure moreover petitioner's former husband's obligation to pay petitioner's tuition is subject_to the condition that petitioner remain in school and maintain a c average accordingly the tuition payments are not lump-sum alimony and georgia law would not impose an obligation on petitioner's former husband to continue making such payments after petitioner's death the tuition payments therefore satisfy all of the requirements of sec_71 for inclusion of such payments in gross_income similarly the payment of attorney's_fees pursuant to paragraph dollar_figure of the settlement agreement is not payment of lump-sum alimony although the settlement agreement specifies the amounts of the payments and their duration paragraph dollar_figure c of the settlement agreement when read in conjunction with paragraph provides that the attorney's_fees payments because they are subsumed within the alimony payments are subject_to the condition that they terminate upon petitioner's death petitioner's former husband's death or on petitioner's remarriage accordingly the attorney's_fees payments are not lump-sum alimony and georgia law would not impose an obligation on petitioner's former husband to continue making such payments after petitioner's death the attorney's_fees payments therefore satisfy all of the requirements of sec_71 for inclusion of such payments in gross_income finally petitioner argues that this court should reform the settlement agreement so that the payments in issue would not be includable in petitioner's gross_income the court_of_appeals for the eleventh circuit which is the court to which an appeal in the instant case would lie has adopted the following rule articulated by the court_of_appeals for the third circuit in 378_f2d_771 3d cir vacating and remanding 44_tc_549 a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc xk see 730_f2d_718 11th cir the court_of_appeals for the sixth circuit in 746_f2d_319 6th cir applied the danielson_rule to prevent a taxpayer from collaterally attacking the terms of a divorce settlement agreement absent a showing of mistake undue influence fraud or duress this court does not follow the danielson_rule but instead allows a party to collaterally attack the terms of an agreement upon the showing of strong_proof see 90_tc_488 and cases cited therein in 55_tc_156 however we did not apply either the danielson_rule or the strong_proof rule to a case involving a settlement incorporated into a divorce decree because gerlach v commissioner supra arose under sec_71 as in effect before the effective date of defra we looked to all of the facts and circumstances to determine whether the payments were intended by the parties to the settlement agreement to be alimony or a property settlement see id however as we discussed above after the inquiry under sec_71 is whether the objective factors of sec_71 are met petitioner is essentially asking this court to rewrite the settlement agreement in order to meet the requirements of sec_71 petitioner contends that reformation of the settlement agreement is appropriate because petitioner's attorney and former husband fraudulently obtained her assent to the terms of the settlement agreement she bases her contention on the assertion that her attorney and her former husband concealed information concerning her former husband's true worth at trial however petitioner did not produce any admissible evidence in the instant case to corroborate such fraud moreover petitioner has not asked the georgia courts to reform or void the settlement agreement rather petitioner has pursued remedies available to her under the terms of the settlement agreement to obtain further support and property from her former husband petitioner also submitted as attachments to her briefs various documents relating to action she has taken against her former husband pursuant to the divorce although such documents are not a part of the record they tend to show that petitioner is pursuing relief against her former husband in the state courts which is the proper forum for such disputes under the circumstances of the instant case petitioner has not shown that she should not be held to the clear and unambiguous provisions of the settlement agreement and their resulting income_tax consequences as we stated above petitioner must include the tuition and attorney's_fees payments in her gross_income accuracy-related_penalty in the notice_of_deficiency respondent determined that petitioner was liable for an accuracy-related_penalty in the amounts of dollar_figure for and dollar_figure for on brief respondent concedes that petitioner is not liable for the portion of the accuracy-related_penalty that relates to the tuition payments made by her former husband during the years in issue respondent however contends that petitioner is liable for an accuracy-related_penalty with respect to the deficiency from the attorney's_fees payments which she excluded from income during the years in issue -- - sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including failure to exercise due care failure to do what a reasonable person would do under the circumstances or failure to keep adequate books_and_records to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of the code or of the temporary and final regulations issued pursuant to the code sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends on all pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the proper tax_liability see id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer see id based on the facts and circumstances of the instant case we conclude that petitioner had an honest misunderstanding of the law and acted in good_faith when she excluded the attorney's_fees payments from her gross_income we have considered the parties' remaining arguments and find them without merit irrelevant or unnecessary to reach to reflect the foregoing and respondent's concessions decision will be entered under rule
